Title: From Alexander Hamilton to Rufus King, [15 June 1793]
From: Hamilton, Alexander
To: King, Rufus



[Philadelphia, June 15, 1793]

The ideas expressed in your letter of the 14th correspond with my view of the subject, in general. I did not perceive that any process could be devised to detain the Privateer and concluded that the issue would be to leave her in military custody. Indeed I believe this was rather the expectation with all, though it was thought adviseable to make the experiment of a reference to the Civil Tribunal.
With regard to the Catharine I also entertain the doubt you appear to have. In the case of the Grange, the surrender was brought about by a demand of Mr. Genet and his interposition. But it was in contemplation of employing the Military in case of refusal.
Yet since that time a libel has been filed in the District Court in the case of another vessel alleged to have been captured within the limits of our Jurisdiction. And both Mr. Lewis and Mr. Rawle Atty of the District hold that the District or Admiralty Court will take cognizance of this question. They argue that it would be a great chasm in the law that there should not be some competent judicial authority to do justice between parties in the case of an illegal seizure within our jurisdiction. That the Court of Admiralty has naturally cognizance of tortious takings on the high seas & as she gives relief in rem, may cause a redelivery. That though as a general principle a Court of a Neutral Nation will not examine the question of prize or not prize, between belligerent Powers—yet this principle must except the case of the infraction of the Jurisdiction of the Neutral Power itself. Quoad this fact its Courts will interpose & give relief.
This is their reasoning and it has much force. The desire of the Executive is to have the point ascertained & if possible to put the affair in this train. There may arise nice disputes about the fact and nice points about the extent of jurisdiction at sea which the Courts had best settle.
The Contest in form must as you say be between the Owners and the Captors. For this purpose Mr. Hammond is to cause the proper instructions to be given.
Yrs. truly

A Hamilton
June 15. 1793.


There is a letter from me to Harrison. If Troupe has not opened it, let him do it.
R King Esq
